NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


STELLA MAZUR,                                  )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D18-137
                                               )
U.S. BANK NATIONAL ASSOCIATION,                )
not in its individual capacity but solely as   )
trustee for the RMAC TRUST, SERIES             )
2016-CTT,                                      )
                                               )
              Appellee.                        )
                                               )

Opinion filed May 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Mark P. Stopa of Stopa Law Firm, Tampa
(withdrew after briefing), Latasha Scott of
Lord Scott, PLLC, Tampa (withdrew after
briefing), Richard J. Mockler of Stay In My
Home, P.A., Saint Petersburg (withdrew
after briefing), for Appellant.

Stella Mazur, pro se.

Richard S. McIver and H. Michael Muñiz of
Kass Shuler, Tampa, for Appellee.


PER CURIAM.
           Affirmed.


SALARIO and ATKINSON, JJ., and CASE, JAMES, ASSOCIATE JUDGE, Concur.




                                  -2-